Citation Nr: 0702745	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-10 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran has recognized guerilla service from May 1945 to 
September 1945.  The veteran died in April 1996.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001, February 2002, December 
2002, March 2003, June 2003, July 2003, and February 2005 
rating actions of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In January 2001 and February 2002, the RO 
denied the appellant's claim because she had not submitted a 
public record of her marriage.  In December 2002, the RO 
denied the appellant's claim because she had not submitted a 
copy of the veteran's public record of death, cause of death, 
and the certifying doctor who identified the cause of death.  
In March 2003 and June 2003, the RO denied entitlement to 
service connection for the cause of the veteran's death.

In June 2003, the appellant submitted a notice of 
disagreement with the June 2003 rating action.  The RO 
readjudicated the matter in July 2003, however, a statement 
of the case was not issued.  In August 2003 and March 2004, 
the appellant submitted statements to the effect that she 
wished to pursue her claim.  In February 2005, the RO treated 
the matter as a reopened claim and denied entitlement to 
service connection for the cause of the veteran's death 
because the appellant had not submitted new and material 
evidence.  The claim, however, was still on appeal. 
Accordingly, the matter properly before the Board is that of 
entitlement to service connection for the cause of the 
veteran's death.

In June 2003, the appellant presented testimony before a 
Decision Review Officer during a personal hearing at the RO.



FINDINGS OF FACT

1.  The veteran died in April 1996 from cardiopulmonary 
arrest due to multiorgan failure, secondary to sepsis and 
urinary tract infection.  Other significant causes were an 
old cerebrovascular accident and arteriosclerotic heart 
disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.

4.  The service department has certified that the veteran had 
recognized guerilla service from May 1945 to January 1945.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2001, June 2002, September 2002, May 
2004, September 2004, and November 2004 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the December 2001, June 2002, September 2002, May 2004, 
September 2004, and November 2004 letters.  As such, the 
appellant was aware and effectively notified of information 
and evidence needed to substantiate and complete her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in December 2001, June 
2002, September 2002, prior to the adjudication of the claim 
in June 203 and July 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004 and November 2004 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's private treatment records from 
Veterans Memorial Hospital, Ornando P. Parreno, M.D., and 
Rene L. Santos, M.D..  Notably, the appellant indicated in 
June 2005 that she does not have any further outstanding and 
relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran. 

Analysis
Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as cardiopulmonary arrest due to 
multiorgan failure, secondary to sepsis and urinary tract 
infection.  Other significant causes were an old 
cerebrovascular accident and arteriosclerotic heart disease.  
At the time of his death, service connection was not in 
effect for any disability.  

The appellant alleges that the veteran incurred the 
sicknesses that resulted in his demise while in service.  She 
notes that the veteran was hospitalized from December 1952 to 
June 1953 for ailments resulting from service-connected 
pulmonary tuberculosis.  Initially, the Board notes that the 
medical evidence of record reveals treatment by Dr. Santos 
for pulmonary tuberculosis, cold injury, pulmonary disease, 
high blood pressure and urinary tract infections, in November 
1944, prior to the veteran's entry into service.  The record 
is absent any indication of treatment or aggravation of any 
of the aforementioned disorders during the veteran's period 
of service.  Aside from Dr. Santos' statement there was no 
further treatment or diagnosis of pulmonary tuberculosis, 
until more than seven years after the veteran's discharge 
from service.  Moreover, a March 1954 rating decision and a 
subsequent April 1955 Board decision has already addressed 
the matter of whether the veteran was entitled to service 
connection for pulmonary tuberculosis and held that service 
connection was not warranted.  

Additionally, there is no medical evidence of record that the 
veteran experienced a cerebrovascular accident or 
arteriosclerotic heart disease within a year of his discharge 
from service.  Treatment records from Dr. Parrano demonstrate 
urology consultations beginning in October 1969 and the 
veteran was not diagnosed as having hypertensive vascular 
disease until June 1975.   The veteran died in April 1996.  
There is no additional post-service medical evidence of 
record.

Finally, the Board notes that the medical evidence of record 
does not contain any medical opinion that the veteran's 
cardiopulmonary arrest, multiorgan failure, sepsis, urinary 
tract infection, cerebrovascular accident, and 
arteriosclerotic heart disease, first noted many years after 
the veteran's separation from active service, was related to 
such service.  

Furthermore, the veteran died nearly fifty years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those fifty years further weighs 
against the claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's opinions, offered without the benefit of medical 
training or expertise, is not competent evidence required to 
determine an etiologic relationship between the cause of the 
veteran's death and service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

There is simply no competent evidence linking the cause of 
the veteran's death to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


